                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                          FORT MYERS DIVISION

LANDMARK AMERICAN INSURANCE
COMPANY,

          Plaintiff,

v.                                 Case No:    2:18-cv-600-FtM-29UAM

H. ANTON RICHARDT, DDS, PA,

          Defendant.


                           OPINION AND ORDER

      This matter comes before the Court on review of the file.

Subject-matter jurisdiction is premised on the presence of a

diversity of citizenship between the parties.               (Doc. #1, ¶ 6.)

This requires complete diversity of citizenship, and that the

matter in controversy exceed the sum or value of $75,000, exclusive

of interest and costs.     28 U.S.C. § 1332(a); Morrison v. Allstate

Indem. Co., 228 F.3d 1255, 1261 (11th Cir. 2000).              If the Court

determines   “at     any   time”    that      it    lacks    subject-matter

jurisdiction, the Court must dismiss the case.              Fed. R. Civ. P.

12(h)(3). The Court is satisfied as to the citizenship allegations

in the Complaint.      (Doc. #1, ¶¶ 1-2.)          However, the amount in

controversy does not appear to be in excess of $75,000.

     Plaintiff     insurance   company     alleges    that    defendant   is

claiming damages to its property in the amount of $596,875.04, as

estimated by Stellar Public Adjusting Services, LLC.            (Id., ¶ 4.)
Plaintiff    determined        that   the      covered     damages    only   total

$12,984.15, based on an estimate from Engle Martin and Associates,

because the insurance policy at issue has a deductible of $65,000.

(Id., ¶ 5.)       The difference in the amounts, however, is not the

subject matter of this litigation.

     The Complaint presents one claim for declaratory relief as to

the impartiality of defendant’s adjustor.                 Plaintiff alleges that

the insurance policy’s appraisal provision requires that each

party select a competent and impartial appraiser.                       Plaintiff

asserts    that    Stellar’s    compensation       agreement     with   defendant

provides that it will receive 10% of any sums paid by plaintiff if

paid before an appraisal is demanded, and 15% if paid after an

appraisal    is    demanded.      Thus,       plaintiff    asserts,   defendant’s

appraiser has a direct financial interest in the outcome of the

appraisal, and is therefore not impartial.                Plaintiff alleges that

defendant    has    refused     to    appoint     another     appraiser,     and   a

controversy exists as to whether Stellar may serve as defendant’s

appraiser.    Plaintiff seeks a declaration that the appraiser is

not impartial and should be disqualified.                 The Counterclaim (Doc.

#17) seeks a declaration on the same issue, but of course in the

opposite direction.

     Under the Declaratory Judgment Act, the Court “may declare

the rights and other legal relations” of any party.                   28 U.S.C. §

2201(a).     The Declaratory Judgment Act is “procedural only” and



                                          2
does     not    provide       a     basis    for     subject-matter          jurisdiction.

Medtronic. Inc. v. Mirowski Family Ventures LLC, 134 S. Ct. 843,

848 (2014); Skelly Oil Co. v. Phillips Petroleum Co., 339 U.S.

667,    671     (1950).       Here,     both       sides      rely    upon   diversity    of

citizenship jurisdiction.

       The Eleventh Circuit has “held that for amount in controversy

purposes, the value of injunctive or declaratory relief is the

value of the object of the litigation measured from the plaintiff's

perspective . . . Stated another way, the value of declaratory

relief is the monetary value of the benefit that would flow to the

plaintiff if the relief he is seeking were granted.”                               S. Fla.

Wellness, Inc. v. Allstate Ins. Co., 745 F.3d 1312, 1315–16 (11th

Cir. 2014) (quoting Morrison v. Allstate Indem. Co,, 228 F.3d 1255,

1268 (11th Cir. 2000)).             “That requirement is not satisfied if the

value     of     the     equitable          relief       is    ‘too     speculative      and

immeasurable.’”         Id. at 1316.

       Plaintiff is not seeking a declaration as to the appropriate

amount of damages, or an award of damages.                       Plaintiff is not even

seeking a declaration as to liability, which could be assigned a

value.         Both    parties      only    seek     a   declaration         regarding   the

impartiality of the appraiser selected by defendant, and whether

the    manner     of    fee       calculation      is    a    disqualification.          The

prevailing party either gets to keep the appraiser or proceed with




                                               3
another appraiser.   Either way, any value of the result is too

speculative to satisfy the amount in controversy requirement.

     Plaintiff and defendant will be provided an opportunity to

state the presence of federal jurisdiction in their respective

pleadings pursuant to 28 U.S.C. § 1653.

     Accordingly, it is now

     ORDERED:

     1. The Complaint (Doc. #1) and Counterclaim (Doc. #17) are

       dismissed for lack of subject matter jurisdiction with

       leave to amend within FOURTEEN (14) DAYS of this Order if

       subject matter jurisdiction can be alleged.   If no Amended

       Complaint is filed, the Court will close the file without

       further notice.

     2. The Motion for Judgment on the Pleadings (Doc. #24) is

       denied as moot in light of the dismissal of the pleadings

       for subject matter jurisdiction.

     DONE AND ORDERED at Fort Myers, Florida, this   15th   day of

February, 2019.




Copies:
Counsel of record




                                4
